Citation Nr: 0609646	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  00-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service-connection for a cardiovascular 
disability, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 and 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A prostate disability was initially demonstrated years 
after service and has not been shown by competent evidence to 
be causally related to the veteran's active service.

2.  A heart murmur and tachycardia pre-existed service, and 
have not been shown by competent evidence to have been 
chronically aggravated by active service.

3.  The competent clinical evidence of record demonstrates 
that coronary artery disease with angina was initially 
demonstrated years after service and has not been shown to be 
causally related to the veteran's service. 


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in, or aggravated 
by, active service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307 (2005).

2.  A pre-existing heart murmur and tachycardia were not 
aggravated by active service, a cardiovascular disability was 
not incurred in or aggravated by active service, coronary 
artery disease may not be presumed to have been incurred in 
or aggravated by active service, and a cardiovascular 
disability is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a March 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any question as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims in his March 2002 letter.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
March 2002 letter informed him that additional information or 
evidence could be submitted to support his claims, and asked 
him to send the information or evidence to the AOJ.  In 
addition, the March 2004 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Moreover, in December 2005 the AOJ sent the veteran 
a letter in which he was specifically requested to provide 
any evidence in his possession that pertained to the claims.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the January 2000 AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the March 2002 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment records and examination reports.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

1.  Service Connection--Generally 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

1.  Prostate Disability

The veteran asserts that service connection is warranted for 
a prostate disability, to include as due to herbicide 
exposure.  The clinical evidence of record establishes that 
since 1992, the veteran has complained of, and sought 
treatment for a prostate disability, which has been diagnosed 
as prostatitis and prostatic calculi.  

The record reflects that the veteran served in Vietnam during 
the Vietnam Era, and received the Combat Infantryman's Badge.  
However, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  In this 
regard, the Board notes that the disabilities that have been 
positively associated with Agent Orange include prostate 
cancer, but do not include prostatitis or prostatic calculi.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).  As such, the 
preponderance of the evidence is against service connection 
on a presumptive basis for a prostate disability.

As noted above, even if the presumptive service connection 
statutory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this 
regard, in order to establish service connection on a non-
presumptive direct incurrence basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an 
in-service injury or disease.  In this case, the veteran's 
service medical records do not reflect that the veteran ever 
complained of, or sought treatment, for a prostate disability 
while in service.  Moreover, it is significant to point out 
that in January 2004, a VA examiner, after an examination and 
a review of the veteran's claims file, opined that it was 
unlikely that the veteran's prostate disability was related 
to service.  Such opinion was reiterated in December 2005, by 
another VA examiner who reviewed the veteran's claims file 
and provided an opinion as to the etiology of the veteran's 
prostate disability.  The VA examiner, in December 2005, 
after a review of the veteran's claims file, also opined that 
the veteran's current prostate disability was not 
etiologically related to herbicide exposure.  His rationale 
was that there had not been any prospective randomized 
studies that showed that herbicide exposure gave rise to 
chronic prostatitis or prostatic calculi.  Thus, in the 
absence of demonstration of continuity of symptomatology, or 
competent medical evidence that causally links his 
prostatitis or prostatic calculi to service, to include 
exposure to Agent Orange in service, the Board finds that the 
initial demonstration of a prostate disability in 1992, years 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, the Board concludes that the 
preponderance of the evidence is also against a grant of 
service connection on a nonpresumptive direct incurrence 
basis.

In conclusion, although the veteran asserts that he has 
current prostate disability that is related to service, to 
include herbicide exposure, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
current prostate disability is related to his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2005), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a prostate disability, to 
include as secondary to exposure to herbicides.

2.  Cardiovascular Disability

A.  Pre-existing Cardiovascular Disability (Heart Murmur and 
Tachycardia)

In this case, the Board finds that competent clinical 
evidence of record establishes that a heart murmur and 
tachycardia clearly and unmistakably existed prior to service 
and were not aggravated by service.  In this regard, the 
Board notes that a February 1968 private medical record 
reflects that the veteran complained of experiencing rapid 
heart palpitations and chest pain, and noted that a murmur 
had been noted for years.  Following physical examination, 
the examiner diagnosed the veteran with paroxysmal 
tachycardia and indicated that he had a grade II murmur that 
was functional.  Additionally, the veteran, on his October 
1968 pre-induction examination, reported a history of 
palpitations or pounding heart.  A notation on the 
examination report indicated that the veteran did not have 
any EKG evidence of paroxysmal atrial tachycardia.  

Thus, the question becomes whether or not the veteran's heart 
murmur and/or tachycardia were aggravated by service, or 
whether any such aggravation was due to the natural 
progression of the condition.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (b)(2005).  In terms of aggravation, the 
Board, after a review of the evidence, concludes that the 
evidence of record does not demonstrate that the veteran's 
pre-existing heart murmur or tachycardia was chronically 
aggravated during service.  In this regard, his service 
medical records reflect that in March 1969 he complained 
about his heart murmur and experiencing chest pain.  On 
examination, the examiner reported that the veteran's heart 
had a regular rhythm and diagnosed the veteran with a 
functional murmur.  In April 1969, the veteran reported a 
history of a murmur, and episodes of a rapid heart rate.  The 
impressions were very mild paroxysmal atrial tachycardia by 
history, and murmur of no hemodynamic significance, with 
normal EKG and X-ray.  Similarly, in September 1969 the 
veteran complained of a history of cardiac arrhythmia.  The 
examiner indicated that the veteran had a normal sinus rhythm 
and his impression was a history that was suggestive of an 
episode of paroxysmal atrial tachycardia.  However, the Board 
observes that the veteran's in-service manifestations were 
the same as those demonstrated prior to service and that they 
had improved by the veteran's November 1970 separation 
examination, where he denied a history of palpitations or 
pounding heart and the examiner reported that the veteran's 
heart was normal.

Moreover, it is significant to point out that in December 
2005, a VA examiner, after a review of the veteran's claims 
file, opined that the veteran's cardiovascular disability was 
not aggravated by his military service.  The rationale was 
that there was no medical evidence to suggest increasing 
episodes of palpitations after the military service and there 
were no imaging studies or cardiovascular studies to suggest 
increasing episodes of heart palpitations or worsening heart 
function after military service to suggest aggravation by 
military service.  Therefore, in light of the absence of any 
evidence to the contrary, the Board must conclude that the 
veteran's heart murmur and tachycardia were not aggravated by 
service.

B.  Current Cardiovascular Disability (Coronary Artery 
Disease)

The veteran has also contended that he has current 
cardiovascular disability as a result of his service-
connected PTSD.  In order to establish service connection on 
a secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  The record reflects that the veteran is 
currently service-connected for PTSD.  The record also 
demonstrates that the veteran has complained of chest pain 
and reported a history of myocardial infarctions.  He has 
been diagnosed with angina and probable coronary artery 
disease.  However, the Board finds that the medical evidence 
of record does not establish that the veteran's current 
cardiovascular disability was caused or aggravated by his 
service-connected PTSD disability.  In this regard, in 
January 2004 a VA examiner, after a review of the veteran's 
claims file and an examination, opined that it was unlikely 
that the veteran's chest pain was secondary to his 
pyschiatric disability.  Likewise, in December 2005, another 
VA examiner, after a review of the veteran's claims file, 
also opined that the veteran's cardiovascular disability was 
not etiologically related to his service-connected PTSD.  
Therefore, in light of the absence of any evidence to the 
contrary, the Board finds that the veteran's current 
cardiovascular disability was not caused, or aggravated, by a 
service-connected disability.

The record also does not demonstrate that the veteran 
complained of, or sought treatment for angina or coronary 
artery disease in service.  As previously noted, the 
veteran's heart was reportedly normal on his November 1970 
separation examination.  The Board notes that in the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of a current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, as VA examiners have opined that the veteran's 
current cardiovascular disability is not etiologically 
related to service, there is no competent evidence of record 
that relates the veteran's current cardiovascular disability 
to any incident of service.  Therefore, the Board finds that 
a grant of service connection on a direct incurrence basis is 
also not warranted. 

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's cardiovascular disability 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's current cardiovascular disability (angina and 
coronary artery disease) was manifested to a compensable 
degree within one year of his separation from service.  In 
fact, the first documented clinical diagnosis of a current 
cardiovascular disability was in 2003, which was many years 
after service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for a 
cardiovascular disability.

In conclusion, although the veteran asserts that he has 
current cardiovascular disability, to include coronary artery 
disease, which is related to his military service or service-
connected disability, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
current cardiovascular disability is related to his active 
military service or service-connected disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cardiovascular disability, to 
include as secondary to service-connected PTSD.


ORDER

Entitlement to service connection for a prostate disability, 
to include as secondary to exposure to herbicides is denied.

Entitlement to service-connection for a cardiovascular 
disability, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD), is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


